        Case 1:20-cv-03446-LTS-SN Document 35 Filed 09/03/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

STACY WASHINGTON,

                 Plaintiff,

        -v-                                                           No. 20 CV 3446-LTS-SN

NYC MADISON AVENUE MEDICAL P.C.,
NYC MIDTOWN HEALTH LLC, NYC 23RD
STREET MEDICAL PLLC,
PREVENTATIVE WELLNESS OF
WESTCHESTER LLC, MIRZA MEDICAL,
P.C., and ELIZ CRUZ (individually),

                 Defendants.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                 Plaintiff Stacy Washington (“Plaintiff”) commenced this action against NYC

Madison Avenue Medical P.C. (“NYC Madison”), NYC Midtown Health LLC (“NYC

Midtown”), NYC 23rd Street Medical PLLC (“NYC 23rd”), Preventative Wellness of

Westchester LLC (“Preventative”), Mirza Medical P.C. (“Mirza”), and Eliz Cruz (individually)

(“Cruz”) alleging unlawful discrimination and retaliation in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”) and the New York City Human

Rights Law, New York City Administrative Code §§ 8-107 et seq. (the “NYCHRL”). (See

Complaint, docket entry no. 1 (the “Compl.”), at ¶¶ 46-60.) The Court has jurisdiction of

Plaintiff’s claims under Title VII pursuant to 28 U.S.C. §§ 1331 and 1343, and supplemental

jurisdiction of Plaintiff’s local law claims pursuant to 28 U.S.C. § 1367.

                 Defendants NYC Midtown, NYC 23rd, Preventative, and Mirza (collectively the

“Moving Defendants”) move for a judgment on the pleadings, pursuant to Federal Rule of Civil



WASHINGTON - MJP.DOCX                                      VERSION SEPTEMBER 3, 2021               1
       Case 1:20-cv-03446-LTS-SN Document 35 Filed 09/03/21 Page 2 of 10




Procedure § 12(c). (See docket entry no. 24, the “Motion”.) Plaintiff filed an opposition to the

Motion, see docket entry no. 29 (the “Opp.”), and the Moving Defendants filed a reply in further

support of the Motion. (See docket entry no. 31.) The Court has considered the submissions of

the parties carefully and, for the reasons discussed below, the Moving Defendants’ motion is

granted.

                                          BACKGROUND

                The following recitation of relevant facts is drawn from the Complaint, the well-

pleaded factual content of which is taken as true for purposes of this motion practice, and from

documents relied upon or incorporated into the Complaint.

                In October 2017, Plaintiff began working as an hourly receptionist t NYC

Madison’s office. (Compl. at ¶ 19.) She was supervised by Defendant Eliz Cruz, an employee

of Defendant NYC Madison holding the position of “Supervisor.” (Id. at ¶ 16.) Plaintiff alleges

that she was an employee of NYC Madison and of each of the Moving Defendants (together,

“Defendants”), which she asserts are “‘integrated employers,’ as they have common

management, share financial control of all companies, share centralized control of labor

relations, and share employees.” (Id. at ¶ 14.)

                In or around August 2018, Plaintiff notified Cruz, her supervisor at NYC

Madison, that she was pregnant, and later requested leave to care for her soon to be born child.

(Id. at ¶¶ 23-24.) Plaintiff alleges that Defendants discriminated and retaliated against her, and

ultimately terminated her employment in May 2019, as a result of her pregnancy and request for

leave. (Id. at ¶¶ 24-42.)




WASHINGTON - MJP.DOCX                             VERSION SEPTEMBER 3, 2021                          2
       Case 1:20-cv-03446-LTS-SN Document 35 Filed 09/03/21 Page 3 of 10




                                            DISCUSSION

               The Moving Defendants, asserting that they are not properly named as defendants

in this action, move for judgment on the pleadings. A motion for judgment on the pleadings is

“evaluated using the same standard as a motion to dismiss under Rule 12(b)(6).” Kinra v.

Chicago Bridge & Iron Co., 2018 WL 2371030, at *6 (S.D.N.Y. May 24, 2018). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. However, “a pleading that offers

‘labels or conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not

do.’” Id. In deciding a Rule 12(b)(6) motion to dismiss, the Court assumes the truth of the facts

asserted in the complaint and draws all reasonable inferences from those facts in favor of the

plaintiff. Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009).

Employer Liability

               The Moving Defendants argue that the Plaintiff’s allegations in the Complaint

against them must be dismissed because they are not Plaintiff’s employers as the term is defined

under Title VII. To establish a claim under Title VII, a plaintiff must plead a sufficient

employer-employee relationship. Title VII defines “employee” as “an individual employed by

an employer. . .” 42 U.S.C.A. § 2000e(f) (Westlaw through P.L.117-38.) The Second Circuit

has explained that, in applying such a circular definition, courts first consider whether the

plaintiff received remuneration in some form for her work that consists of “substantial benefits

not merely incidental to the activity performed.” United States v. City of New York, 359 F.3d



WASHINGTON - MJP.DOCX                             VERSION SEPTEMBER 3, 2021                         3
       Case 1:20-cv-03446-LTS-SN Document 35 Filed 09/03/21 Page 4 of 10




83, 91-92 (2d Cir. 2004). Once plaintiff furnishes proof that her putative employer remunerated

her for services she performed, courts look to the thirteen factors articulated by the Supreme

Court in Community for Creative Non-Violence v. Reid, to determine whether an employment

relationship exists. Id. The Reid factors are:

               1) the hiring party’s right to control the manner the manner and means by which
               the product is accomplished; 2) the skill required; 3) the sources of the
               instrumentalities and tools; 4) the location of the work; 5) the duration of the
               relationship between the parties; 6) whether the hiring party has the right to assign
               additional projects to the hired party; 7) the extent of the hired party's discretion
               over when and how long to work; 8) the method of payment; 9) the hired party's
               role in hiring and paying assistants; 10) whether the work is part of the regular
               business of the hiring party; 11) whether the hiring party is in business; 12) the
               provision of employee benefits; and 13) the tax treatment of the hired party.


               Cmty. for Creative Non-Violence v. Reid, 490 U.S. 730, 751–52 (1989)

(footnotes omitted). The same test applies under the NYCHRL. Cosgriff v. Valdese Weavers

LLC, 2012 U.S. Dist. LEXIS 46245 at *12-13 (S.D.N.Y. Mar. 30, 2012).

               Plaintiff argues that she has proffered evidence sufficient to establish the

remuneration requirement and her employment status under the Reid factors. Plaintiff’s

Complaint does not assert that she was remunerated by any of the Moving Defendants, but

Plaintiff makes this claim in her opposition papers and attaches copies of paychecks that she

received from each of the Moving Defendants, among others, presumably for her work as a

receptionist at NYC Madison. See Declaration of Counsel in Opposition of Defendants’ Motion

for Judgment on the Pleadings, docket entry no. 30 (“Opp. Dec.”), at Exh. B. Each of the

paychecks is allegedly signed by the same individual, Dr. Mirza. Id. Accordingly, Plaintiff




WASHINGTON - MJP.DOCX                             VERSION SEPTEMBER 3, 2021                        4
       Case 1:20-cv-03446-LTS-SN Document 35 Filed 09/03/21 Page 5 of 10




argues that she has satisfied the remuneration requirement to establish an employee-employer

relationship between her and the Moving Defendants.

                Generally, when deciding a motion for judgment on the pleadings, “a court may

consider a document outside the complaint only when the plaintiff relied on it to frame the

complaint.” Martin v. Cty. of Nassau, 692 F. Supp. 2d 282, 289 (E.D.N.Y. 2010) (citing

Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir.2002)). A “[p]laintiff[] cannot

amend [her] complaint by asserting new facts or theories for the first time in opposition to

Defendants’ motion [for judgment on the pleadings].” K.D. ex rel. Duncan v. White Plains Sch.

Dist., 921 F. Supp. 2d 197, 209 n.8 (S.D.N.Y. 2013). Here, Plaintiff failed to attach to her

Complaint the paychecks she now proffers in her opposition papers as evidence establishing that

she received remuneration from the Moving Defendants for her services as a receptionist at NYC

Madison and does not argue that she relied on them when drafting her Complaint. Accordingly,

the Court will not consider these new facts in deciding the Moving Defendants’ Motion.

                However, even if the Court were to grant the Plaintiff leave to amend her

Complaint to attach or allege the existence of the new evidence she proffers at this time,

Plaintiff’s Complaint would still fail to allege facts sufficient to meet the plausibility standard

with regard to an employer-employee relationship under the Supreme Court’s Reid factors.

Plaintiff conclusorily argues she has satisfied the first (the hiring party’s right to control the

employee’s work), sixth (the hiring party’s right to assign projects to the employee) and seventh

(the extent of the hired party’s discretion over when and how long to work) Reid factors because

“it is clear that [the Moving] Defendants had the right to control the manner in which [Plaintiff]

conducted her work, her hours, and the right to assign additional projects” to her since she has

“alleged that she was an hourly employee who worked as a receptionist and at all times relevant




WASHINGTON - MJP.DOCX                               VERSION SEPTEMBER 3, 2021                         5
          Case 1:20-cv-03446-LTS-SN Document 35 Filed 09/03/21 Page 6 of 10




was supervised by defendant Cruz.” Opp. at 6. Plaintiff does not point to any specific

allegations in the Complaint to support her argument. Rather, the Complaint is entirely devoid

of any facts regarding the Moving Defendants’ control over Plaintiff’s assignments or work

hours.

                Similarly, Plaintiff’s conclusory argument that she has satisfied the third (source

of the instrumentalities and tools) and fourth (location of the work) Reid factors is unpersuasive.

Plaintiff argues that the “[Moving] Defendants were clearly the source of the instrumentalities

and tools, as [Plaintiff] alleged that she only worked out of the office of [NYC] Madison.” Opp.

at 6-7. However, Plaintiff does not cite any allegations in the Complaint that support her claim

that the Moving Defendants’ relationship with her or NYC Madison is such that the Moving

Defendants were the “sources of the instrumentalities and tools” that Plaintiff used in her role as

a receptionist at NYC Madison’s office. Additionally, her allegation that she worked in NYC

Madison’s office lends no support to her claim that the Moving Defendants were the location of

her work.

                Plaintiff has similarly failed to allege facts going to the fifth (duration of the

relationship between the parties) and ninth (the hired party’s role in hiring and paying assistants)

Reid factors. Her allegation regarding the duration of her employment relationship with NYC

Madison neither creates nor indicates an employment relationship with the Moving Defendants.

Her Complaint includes no indication that she had any role whatsoever in hiring and paying

others.

                For these reasons, Plaintiff’s threadbare allegations in the Complaint that she

worked for the Moving Defendants and that they were her employers are the kinds of “labels and

conclusions” that are insufficient to give rise to a facially plausible claim that the Moving




WASHINGTON - MJP.DOCX                               VERSION SEPTEMBER 3, 2021                         6
       Case 1:20-cv-03446-LTS-SN Document 35 Filed 09/03/21 Page 7 of 10




Defendants were her employers under Title VII and the NYCHRL. See Ashcroft, 556 U.S. at

678.

Single Employer Doctrine

                In the alternative, Plaintiff argues that she has established a sufficient employee-

employer relationship with the Moving Defendants under the single employer doctrine. “Under

certain circumstances, two entities may be so interrelated that they are treated as a single

employer for the purpose of [liability under] Title VII.” Brower-Coad v. Fundamental Brokers,

856 F. Supp. 147, 150 (S.D.N.Y. 1993) (internal quotation marks omitted). In order to determine

whether entities are sufficiently interrelated so as to incur joint liability for the acts of Plaintiff’s

immediate employer under the single employer doctrine, “the Second Circuit examines four

factors: ‘(1) interrelation of operations, (2) centralized control of labor relations, (3) common

management, and (4) common ownership or financial control.’ Cook v. Arrowsmith Shelburne,

Inc., 69 F.3d 1235, 1240-41 (2d Cir. 1995). Among the four Cook factors, ‘[c]entralized control

over labor relations [is] the most important prong.’” Lotfi v. Star Career Acad., 2017 U.S. Dist.

LEXIS 59125, at *12 (S.D.N.Y. Mar. 23, 2017). Further, the ultimate inquiry focuses on “[w]hat

entity made the final decisions regarding employment matters related to the person claiming

discrimination.” Cook, 69 F.3d at 1240-41.

                Here, Plaintiff has failed to allege plausibly that the Moving Defendants and NYC

Madison are a single employer jointly liable for the allegedly unlawful acts of NYC Madison and

Cruz. In her Complaint, Plaintiff conclusorily pleads that the Moving Defendants and NYC

Madison are “‘integrated employers,’ as they have common management, share financial control

of all companies, share centralized control of labor relations, and share employees.” Compl. at ¶

14. Indicia such as shared “offices, bank accounts, personnel policies, employee benefits,




WASHINGTON - MJP.DOCX                                VERSION SEPTEMBER 3, 2021                              7
       Case 1:20-cv-03446-LTS-SN Document 35 Filed 09/03/21 Page 8 of 10




equipment, or financial and payroll records” are germane to the determination as to whether

entities have “interrelated operations.” Lotfi, 2017 U.S. Dist. LEXIS 59125, at *14 (internal

quotations omitted). The Complaint proffers no facts relating to such matters with respect to the

Moving Defendants. Similarly, Plaintiff has failed to allege any facts substantiating the common

management factor; she does not demonstrate that the same individuals were involved in running

the day-to-day operations of each of the Moving Defendants and NYC Madison. See Id. at *17-

18 (finding that plaintiff’s allegations that purported joint employer advised staff of direct

employer on documenting rejected applications and offered input on educational issues were too

vague to support plaintiff’s conclusory assertion that the former was involved in the day-to-day

management of the direct employer).

               Plaintiff’s claim that she can show a centralized control of labor relations, which

is the only factor she claims to have satisfied, is flawed. In considering the centralized control of

labor relations factor, the Second Circuit has provided the following examples: “handling job

applications, approving personnel status reports, and exercising veto power over major

employment decisions.” Parker v. Columbia Pictures Indus., 204 F.3d 326, 330 (2d Cir. 2000).

Plaintiff claims she has satisfied this factor “by showing that although she only worked out of the

office of Defendant NYC Madison, Plaintiff was nonetheless compensated for hours worked by

all [Moving] Defendants.” Opp. at 8. She also claims that it is “clear that Dr. Mirza owns all

named entities, as he signed all of [Plaintiff’s] paychecks.” Id. However, as discussed above,

Plaintiff neither proffered the paychecks nor alleged that the Moving Defendants are all owned

by the same person in her Complaint. Even if the Court were to consider such new facts and

documents in connection with deciding this Motion, they are insufficient to support an inference

of centralized control of labor relations because Plaintiff does not allege facts showing that the




WASHINGTON - MJP.DOCX                              VERSION SEPTEMBER 3, 2021                         8
       Case 1:20-cv-03446-LTS-SN Document 35 Filed 09/03/21 Page 9 of 10




Moving Defendants were involved in the decisions of whether to hire or fire Plaintiff or that the

Moving Defendants had any involvement with the terms of her employment at NYC Madison in

any way. See Fried v. LVI Services, Inc., 2011 U.S. Dist. LEXIS 57639, at *16 (S.D.N.Y. May

23, 2011) (holding that, where plaintiff alleged that directors appointed by a company holding a

minority stake in his employer were vocal in the decision to terminate him, sent him a written

notification of his termination, and were directly involved in transitioning his job responsibilities,

such conduct was inadequate to allege that the minority shareholder company exerted control

over employment matters).

               For these reasons, the Court finds that the Plaintiff has failed to allege plausibly

that the Moving Defendants and NYC Madison were a single employer.

Leave to Amend

               Federal Rule of Civil Procedure 15(a)(2) permits a party to “amend its pleading

only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2).

Courts “freely give[] leave when justice so requires.” McCarthy v. Dun & Bradstreet Corp., 482

F.3d 184, 200 (2d Cir. 2007). However, the court “has the discretion to deny leave if there [is] a

good reason for it, such as futility, bad faith, undue delay, or undue prejudice to the opposing

party.” In re Arab Bank, PLC Alien Tort Statute Litig., 808 F.3d 144, 159 (2d Cir. 2015)

(internal quotations omitted).

               Here, Plaintiff argues that if the Court finds she has not sufficiently demonstrated

the Moving Defendants’ status as her employers under Title VII, she should be granted leave to

amend her Complaint, and she submits a proposed amended complaint in connection with her

opposition papers. See Opp. Dec. at Exh. C. The proposed amended complaint would add the

following allegations: 1) Dr. Mirza was the Chief Executive Officer of each of the Moving




WASHINGTON - MJP.DOCX                             VERSION SEPTEMBER 3, 2021                           9
      Case 1:20-cv-03446-LTS-SN Document 35 Filed 09/03/21 Page 10 of 10




Defendants; 2) while working as a receptionist at NYC Madison, Plaintiff assisted patients of

each of the Moving Defendants when they came to see Dr. Mirza at NYC Madison; and 3)

Plaintiff received paychecks from each of the Moving Defendants, all of which were signed by

Dr. Mirza, for her work as a receptionist at NYC Madison. Id. at ¶¶ 15, 21-25. Plaintiff claims

that such additions would “flesh[] out the Reid and ‘single employer’ doctrine factors” and

establish the Moving Defendants’ status as her employers. Opp. at 10. However, as explained

above, these additional allegations are insufficient to plead plausibly the Moving Defendants’

employer liability and the amendments would therefore be futile. For these reasons, Plaintiff’s

request for leave to amend her Complaint is denied.

                                          CONCLUSION

               For the foregoing reasons, the Moving Defendants’ motion for judgment on the

pleadings is granted.

               This case remains referred to Magistrate Judge Netburn for general pre-trial

management. This Memorandum Order resolves docket entry no. 23.




       SO ORDERED.

Dated: New York, New York
       September 3, 2021



                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




WASHINGTON - MJP.DOCX                           VERSION SEPTEMBER 3, 2021                         10
